Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-22 are allowable. The restriction requirement between Groups, as set forth in the Office action mailed on 05/20/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/20/2021 is withdrawn.  Claim 23, directed to methods of making a device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
1.	Claims 1-23 are allowed.  

a.	The limitations in claim 1:  
”a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both the at least one injector and the III-nitride semiconductor region”

b.	The limitations in claim 22:  
”a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both the at least one injector and the III-nitride semiconductor region”

c.	The limitations in claim 23:  
”a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both the at least one injector and the III-nitride semiconductor region”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method is one which includes: 
a.  a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both a specific at least one injector and a specific III-nitride semiconductor region.   
b.  a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both a specific at least one injector and a specific III-nitride semiconductor region.
or c.  a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both a specific at least one injector and a specific III-nitride semiconductor region.  

The office here notes that for claims 1, 22 and 23 the prior art of record does not show the limitation “a floating contact layer located over the two dimensional carrier gas and operatively connected to, and in physical contact with, both a specific at least one injector and a specific III-nitride semiconductor region“ in the overall context of the overall claims.  The office notes that some of the closest prior art of record is the previous primary reference and references like it.  The office notes however that the claimed structure discussed above is not shown in any known art in any context close to this context.   As this is the case, the office notes that this important limitation and the overall context of its specifics cannot be reasonably found to be obvious to one of ordinary skill in the art under any combinations of references known to the office.  Thus the office will here find the claims not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claim 1 are sufficient to distinguish claims 2-21 which depend from claim 1 over the art of record.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRANT S WITHERS/Primary Examiner, Art Unit 2891